Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-6, and 8-14 are original, claims 4, 7, and 15 are currently amended, and claims 16-20 are withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugatani et al (US 2019/0118286 A1), herein referred to as Sugatani.
Regarding claim 1, Sugatani teaches an additive manufacturing machine (100), comprising: a beam source (200); a process chamber (300); a beam column (EB) operably coupled to the process chamber and/or defining a portion of the process chamber; and a gaseous ionization detector (72) disposed about the beam column (see figures 1 and 8), the gaseous ionization detector configured to detect elementary particles corresponding to an ionizing gas A1) ionized by an energy beam from the beam source [0044].
Regarding claims 2-3, Sugatani teaches one or more electrostatic lenses (13, 14) disposed about the beam column; and a control system (400); wherein the control system comprises a control module configured to control the one or more electrostatic lenses based at least in part on data from the gaseous ionization detector [0031-0032]; wherein the electrostatic lenses is a deflection lens or a focusing lens (all lens are focusing lens). 
Regarding claim 5, Sugatani teaches the gaseous ionization detector occupies a portion of a circumference of the beam column (figures 3A-3B, [0042-0043]).
Regarding claim 8, MPEP 2115 states material or article worked upon my does not
limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,
136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 9, Sugatani teaches an ionizing gas system configured to supply the ionizing gas to the beam column and/or to the process chamber. 
Regarding claim 15, Sugatani teaches a control system (420) configured to determine one or more irradiation parameters based at least in part on date from one or more gaseous ionization detectors [0044]; wherein one or more irradiation parameter comprises wherein the one or more irradiation parameter comprises: a beam profile with respect to one or more irradiation parameters of the energy beam, wherein the beam profile comprises: and/or a three-dimensional beam domain determined from at least one of the one or more gaseous ionization detectors [0044, 0049, figures 4-5, 0064].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sugatani et al (US 2019/0118286 A1). 
Regarding claim 4, Sugatani teaches wherein the gaseous ionization detector comprises:  plurality of gaseous ionization detectors in figure 8  while figure 1 depicts the lens (13) upstream from the detectors (72) [0044-044].  Therefore, the second gaseous ionization detector would also be upstream from the detector. Further, given the limited number of options to place the gaseous ionization detector, either upstream or downstream, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second gaseous ionization detector upstream of the focusing lens. MPEP 2143 states “obvious to try” choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a prima facie evidence of obviousness. 
Regarding claim 7, Sugatani depicts a plurality of gaseous ionization detectors disposed circumferentially about the beam column in figure 8. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sugatani et al (US 2019/0118286 A1), herein referred to as Sugatani in view of NPL, Sensidyne. 
Regarding claim 6, Sugatani is silent to the gaseous ionization detector comprises a curved gaseous ionization detector. However, it is conventionally known for a gas ionization detector to have a curved shape. NPL, Sensidyne, depicts a curved gaseous ionization detector. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a curved ionization detector since it is conventionally well known. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sugatani et al (US 2019/0118286 A1), herein referred to as Sugatani, in view of Sukhotskiy et al (US 2021/0046541 A1). 
Regarding claims 8-11, Sugatani is silent to the ionizing gas comprises argon. However, it is conventionally known in 3d printers to have gases within the closure. Analogous 3d printer art, Sukhotskiy et al discloses introducing argon gas into an enclosure [0055] and controlling the gas concentrations using gas sensors and varying the concentration of gas within the enclosure based on the measured gas concentration [0055]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Sugatani to include gas sensors and gas since (1) it is conventionally well known and (2) in order to control the properties of the final product [0019]. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sugatani et al (US 2019/0118286 A1), herein referred to as Sugatani, in view of Stecker et al (US 2011/0114839 A1). 
Regarding claim 12, Sugatani teaches particle multipliers [0044] but is silent to a window in the ionization detector and the secondary electrons . However, it /is conventionally well known, for detectors to have a window. Analogous 3d printing art, Stecker et al, discloses a window (camera to detect electron phenomena [0059] that detects secondary electrons [0052] produced by a particle multiplier [0039, 0051] with a sensor (camera in [0059]) to determine the secondary electrons emitted by the secondary emission material [0051].  As for claim 13, Stecker et al teaches the gaseous ionization detector comprises one or more microchannel plates, the one or more microchannel plates comprising an array of electron multiplier channels [0039]. For claim 14, Stecker et al discloses the gaseous ionization detector comprises an electron multiplier lattice, the electron multiplier lattice comprising: a plurality of reflective electron multipliers; and/or a plurality of transmissive electron multipliers  [0051]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a particle multiplier that detects secondary electrons to monitor the electron beam in order to monitor printing conditions [0056].

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sugatani et al (US 2019/0118286 A1), herein referred to as Sugatani, in view of Stecker et al (US 2011/0114839 A1) and NPL, GYS, Micro-channel plates and vacuum detectors (from the IDS). 
Regarding claim 12, Sugatani teaches particle multipliers [0044] but is silent to a window in the ionization detector and the secondary electrons . However, it /is conventionally well known, for detectors to have a window. NPL, depicts a window in figure 3 that detects secondary electrons [produced by a particle multiplier (section 4.1 and figure 3) with a sensor (PID and TOF)  to determine the secondary electrons emitted by the secondary emission material (section 4.2).  As for claim 13, NPL teaches the gaseous ionization detector comprises one or more microchannel plates, the one or more microchannel plates comprising an array of electron multiplier channels (abstract, figure 3). For claim 14, NPL discloses the gaseous ionization detector comprises an electron multiplier lattice, the electron multiplier lattice comprising: a plurality of reflective electron multipliers; and/or a plurality of transmissive electron multipliers  (section 4.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a particle multiplier that detects secondary electrons to monitor scintillation reactions [abstract]. 
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. Applicant argues Sugatani electron detector does not read on Applicant’s gas ionization detector. Examiner disagrees. Applicant’s claim language states” the gaseous ionization detector configured to detect elementary particles corresponding to an ionizing gas ionized by an energy beam from the beam source. Paragraph [00011] states “an electron detector configured to detect an electron emitted from the front surface of the powder layer as a result of irradiation with the electron beam.”  An electron is an elementary particle. Therefore, Sugatani electron detector reads on Applicant’s claim language. 
Applicant further argues that the reference fails to depict the electron detector is “disposed about” the beam column. Examiner disagrees.  Figures 1 and 8 clearly depicts the electron detector is disposed about the beam column. Further “disposed about” is a broad term and does not identify the degree to how close or far the electron detector needs to be in order to be considered “disposed about”. In this instant case, figures 1 and 8 read on Applicant’s claim language. 

    PNG
    media_image1.png
    601
    635
    media_image1.png
    Greyscale


From Applicant’s figure 1 on page 11 of the remarks, Examiner believes Applicant is trying claim the electron beam is next to the gaseous ionization detector.  However, this is not recited in the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743